Per Curiam.

Respondent was admitted to the Bar by this court on October 18, 1972. He was convicted, on March 25, 1975, upon his plea of guilty, of unlawfully, intentionally and knowingly combining, confederating and agreeing with others to violate sections 812, 841 (subd [a], par [1]), 841 (subd [b], par [1], cl [B]) and 843 (subd [b]) of title 21 of the United States Code and that he unlawfully, intentionally and knowingly distributed and possessed with intent to distribute certain narcotic drug controlled substances in violation of sections 812, 841 (subd [a], par (1]), 841 (subd [b], par [1], cl [A]) and 846 of title 21 of the United States Code.
The facts in the record establish that respondent’s Federal conviction amounted to a felony under the New York statutes. His name must therefore be struck from the roll of attorneys (see Judiciary Law, § 90, subd 4; Matter of Ginsberg, 1 NY2d *511144; see, also, Matter of Cristenfeld, 58 AD2d 505).
However, even if the offenses of which respondent stands convicted were misdemeanors under New York law, we would nevertheless have confirmed the report and disbarred him under the facts.
Accordingly, respondent should be, and he hereby is, disbarred from further practice of law and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Gulotta, P. J., Hopkins, Martuscello, Damiani and Shapiro, JJ., concur.